         Case 1:18-cv-00075-RP Document 86 Filed 09/19/19 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DIVISION OF TEXAS
                                   AUSTIN DIVISION

BONNIE CRANKSHAW                                 §
    Plaintiff                                    §
v.                                               §          Case 1:18-cv-00075-RP
                                                 §
CITY OF ELGIN AND THOMAS                         §
MATTIS, CITY MANAGER, IN                         §
HIS INDIVIDUAL CAPACITY                          §
      Defendants


   DEFENDANTS’ RESPONSE OPPOSING PLAINTIFF’S MOTION TO ALTER OR
      AMEND THE JUDGMENT OR, ALTERNATIVELY, FOR NEW TRIAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       NOW COME Defendants City of Elgin and Thomas Mattis (collectively “Defendants”),

and file this Response in Opposition to Plaintiff Bonnie Crankshaw’s (hereinafter “Plaintiff”)

Plaintiff’s Motion to Alter or Amend the Judgment or, Alternatively, for New Trial, (hereinafter

“Plaintiff’s Motion”) and would respectfully show as follows:

                             SUMMARY OF THE ARGUMENT

       Contrary to Plaintiff’s contention, the record is rife with evidence that Plaintiff’s

accommodation request was unreasonable, and the jury is due significant deference in its

decision on that issue. Plaintiff also cannot use a Rule 59 Motion to obtain relief that is either

provided for by other rules or has already been decided by this Court, and the issues relevant to

that argument have already been briefed and are incorporated herein. This Court also did not err

in choosing not to allow a “mixed-motive” legal standard to determine FMLA liability for three

reasons. First, the “because of” standard argued and negotiated between the parties arguably

served as a hybrid between the two standards, and agreeing to that language may have waived



                                                1
          Case 1:18-cv-00075-RP Document 86 Filed 09/19/19 Page 2 of 14




Plaintiff’s rights to challenge it now. Second, Plaintiff failed to ever plead and provide fair notice

that she intended the case to be considered under a mixed-motive legal standard, and she cannot

later ambush Defendants with a new standard long after the close of discovery. Lastly, the

Supreme Court’s decisions in Gross and Nassar require that FMLA Retaliation must not be

evaluated using a mixed-motive legal standard, because—just as in ADEA and Title VII

Retaliation cases—Congress never created or amended the FMLA statutes to allow the low

burden of proof that the mixed-motive standard creates.

1.     Relevant Standards of Review

       When a party moves for a new trial, the broad discretion allowed to a trial court is

tempered by the deference due to a jury. 1 When a motion for new trial is based on the

insufficiency of the evidence, a stringent standard applies, and the motion should be granted only

if the verdict is against the great weight of the evidence.2 “The ‘great weight of the evidence’

standard is not easily met.”3 The Supreme Court has held that “against the great weight of the

evidence” is the rough equivalent of the standard it discussed in Jackson: “whether ‘no rational

trier of fact could have’ reached the same verdict.”4 If a court grants a motion for new trial on

grounds that the verdict was against the great weight of the evidence, it must state the reasons for

its decision.5 If a court instead denies a motion for new trial, it does not need to write a

comprehensive opinion or indicate the grounds for its ruling.6 The review of a denial of a new

trial motion is more limited than when one is granted.7 A denial will be affirmed unless, on

1
  Scott v. Monsanto Co., 868 F.2d 786, 789 (5th Cir.1989).
2
  See International Ins. V. RSR Corp., 426 F.3d 281, 300 (5th Cir.2005).
3
  Shows v. Jamison Bedding, Inc., 671 F.2d 927, 931 (5th Cir.1982).
4
  See Honda Motor Co. v. Oberg, 512 U.S. 415, at n.10 (1994), citing Jackson v. Virginia, 443
U.S. 307, 324, 99 S.Ct. 2781, 2791–2792, 61 L.Ed.2d 560 (1979).
5
  See Shaffer v. Wilkes, 65 F.3d 115, 118 (8th Cir.1995).
6
  See Dunn v. Truck World, Inc., 929 F.2d 311, 313 (7th Cir.1991).
7
  Pryor v. Trane Co., 138 F.3d 1024, 1026 (5th Cir.1998).


                                                  2
          Case 1:18-cv-00075-RP Document 86 Filed 09/19/19 Page 3 of 14




appeal, the movant makes a “clear showing” of “an absolute absence of evidence to support the

jury’s verdict.”8 An order granting a new trial is usually not reviewable until after the case is

resolved by a final judgment, normally after the new trial takes place.9

2.     There is legally sufficient evidence to support the jury verdict denying Plaintiff’s claim
       for failure to accommodate.

       Plaintiff wrongly contends that “the City presented no evidence that any of the these

proposed accommodations Plaintiff requested were unreasonable.”10 The entire trial was rife

with proof that Plaintiff’s requested accommodations were unreasonable. Crankshaw had

previously been working under the same flexible work arrangement she later sought to regain

through the use of an ADA accommodation, and her previous job performance under that

flexible work arrangement resulted in severely deficient job performance that significantly

affected Crankshaw’s fellow employees. In addition to real-world proof, Defendants also offered

expert testimony on the issue.

       Barbara Wilson, the subsequent person who took over Crankshaw’s HR duties for Elgin,

testified at length about what duties she had to perform in that position, why she needed to be

present in the office to perform those duties, and why she was not able to perform those duties

from home. Such reasons included, but were not limited to, the fact that many of the employees

who consult the HR department in Elgin do so via in-person visits, whether because the persons

do not have a home computer, they are “old school,” or because they do not speak English as a

first language and struggle to communicate effectively using phone or email. Director of Utilities

Doug Prinz’s deposition video shown at trial included the following testimony regarding his




8
  Hidden Oaks Ltd. v. City of Austin, 138 F.3d 1036, 1049 (5th Cir.1998).
9
  See Allied Chem Corp. v. Daiflon, Inc., 449 U.S. 33, 36 (1980).
10
   Dkt. No. 85, pg. 10.


                                                 3
         Case 1:18-cv-00075-RP Document 86 Filed 09/19/19 Page 4 of 14




problems reaching or obtaining her HR assistance when she was working remotely pursuant to

the same flexible work arrangement she requested as an ADA accommodation:

       “Q. Okay. What were those complaints?
       A. She was never there.
       Q. Okay. That’s what you told Mr. Mattis?
       A. Every time you needed something, she wasn’t there to talk to. She
       would say to call or e-mail and you would do that and you still wouldn’t
       get a response.
       Q. Okay. Had you discussed that before with [former Interim City
       Manager] Mr. Reneau?
       A. Yes, I did.
       Q. And had you discussed that before with [former City Manager] Mr.
       Lacy?
       A. Yes, I did.
       Q. Had you discussed that before with Bonnie Crankshaw?
       A. In passing, when she would say, “Well, put it under my door if I’m not
       there,” on a piece of paper or whatever; or “Call me.”
       “I did, but you still didn’t answer.”11

Prinz also testified about his own personal experiences attempting to get help through HR with

Elgin’s employee health insurance plan, namely help with requesting that the insurance carrier

reconsider its refusal to pay for an MRI for what later turned out to be a stroke. 12 He

unsuccessfully attempted to meet with her in her office, called several times during work hours,

and only recalls her answering the phone on one occasion.13 On that occasion, she sounded like

she had just woken up.14 He ultimately resorted to going to the emergency room because even

after he finally reached her via phone about the issue, Crankshaw did not take any action to help

him.15 To the best of defense counsel’s recollection, the following other current or past Elgin

employees also testified at trial about significant problems associated with employees not being

able to reach Crankshaw when she was supposedly working remotely from home pursuant to her

11
   See Doug Prinz deposition, pg. 22, lns. 21-25; pg. 23, lns. 1-13. Exhibit “A”.
12
   Id at pgs. 46-49.
13
   Id.
14
   Id.
15
   Id.


                                                 4
            Case 1:18-cv-00075-RP Document 86 Filed 09/19/19 Page 5 of 14




flexible work arrangement: finance employee Laura Schwartz, Director of Public Works Joe

Parten, Mayor Chris Cannon, City Councilwoman Sue Brashar, former Interim City Manager

Kenneth Reneau, and former Chief of Police Chris Bratton.

          City Manager Thomas Mattis was formally designated as an expert witness—without

objection—regarding the inner working of city government generally, including but not limited

to the job duties of HR employees within city governments, and what constitutes reasonable

expectations regarding job performance for HR employees within city government.16 He testified

regarding the reasons why he believed a single-person HR department in a city government

needs to have an employee available and present in the office full time, as opposed to remotely

from home as Plaintiff requested as an ADA accommodation. Former Interim City Manager,

Kenneth Reneau, was also designated as an expert witness—without objection—in the same

areas.17 To the best of defense counsel’s recollection, Reneau also testified regarding why he

believed that Crankshaw, as the sole HR employee, needed to be physically present in the office

in order to fulfill her job duties. In other words, two properly designated expert witnesses

testified that working on-site was necessary for Crankshaw’s job position, and the jury was free

to conclude from that testimony that requesting to instead work from home was not a reasonable

accommodation. If expert testimony and a failure of the same accommodations in the past—

utilized by the same exact employee—do not count as evidence that the requested

accommodations were not reasonable, then the undersigned counsel is unsure of what evidence

would ever be sufficient under Plaintiff’s proffered standards.




16
     Dkt. No. 45.1, pg. 9.
17
     Id.


                                                 5
          Case 1:18-cv-00075-RP Document 86 Filed 09/19/19 Page 6 of 14




3.     Plaintiff misrepresents the burden of proof for Failure to Accommodate.

       Plaintiff’s contention that “the City presented no evidence that any of the these proposed

accommodations Plaintiff requested were unreasonable” is also problematic because it suggests

that it was Defendants’ burden to prove that the accommodations were unreasonable.18 The

relevant portion of the jury charge—which, to the best of counsel’s recollection, was not

objected to by Plaintiff—stated in regards to Failure to Accommodate that, “Plaintiff Bonnie

Crankshaw must prove each of the following by a preponderance of the evidence:…6. Providing

an accommodation would have been reasonable.”19 The charge also listed what the jury should

consider when determining whether Crankshaw had met her burden of proof to prove that the

requested accommodations were reasonable. 20 The charge further instructed the jury that,

“[a]lthough part time work and job restructuring may be reasonable accommodations, an

employer is not required to offer these accommodations in every case.”21 Plaintiff chose not to

retain any experts to testify regarding whether the proffered accommodations were reasonable,

and very little—if any—testimony or evidence was offered that would be probative in favor of a

determination that the requested accommodations were in fact reasonable under the

circumstances.22 The jury answered “NO” to the question asking whether Plaintiff met her




18
   Dkt. No. 85, pg. 10.
19
   Dkt. No. 67, pg. 15-16.
20
   Id at 17.
21
   Id at 17.
22
   To the best of his recollection, and contrary to Plaintiff’s representation, defense counsel does
not recall ever hearing former Interim City Manger Kenneth Reneau testify in a way that could
be construed to characterize Plaintiff’s ADA accommodation requests as reasonable, especially
considering the fact that he testified that he did not believe in the efficacy of a flexible work
arrangement for that job position. See Dkt. No. 85, pg. 10.


                                                 6
          Case 1:18-cv-00075-RP Document 86 Filed 09/19/19 Page 7 of 14




burden to prove that her requested accommodations were reasonable, and deference should be

given to the jury as to the validity of its determination.23

        In the alternative, the charge instructed the jury that, an “employer need not provide an

accommodation to the known limitations of a qualified employee or applicant if the employer

proves that the accommodation would impose an undue burden on its business operations,” and

that it is the employer’s burden of proof to prove undue hardship.24 Factors to be considered

included “the type of operation of the employer, including the composition, structure, and

functions of the workforce, the impact of the requested accommodations on [the] City of Elgin,

including impact on the ability of other employees to perform their duties.”25 As referenced

above, significant evidence was offered on several of these factors. If the jury believed that the

Defendants met their own burden of proof to show that the requested accommodations were an

undue hardship, then the jury’s decision to not find liability on Failure to Accommodate

naturally follows.

4.      Plaintiff cannot circumvent Rule 50 by using a Rule 59 motion.

        Much of Plaintiff’s requested relief is more properly provided by a Rule 50(b) RJMOL,

which Plaintiff is barred from asserting because she failed to make a Rule 50(a) JMOL prior to

the jury’s deliberations. For the purposes of judicial economy, Defendants incorporate by

reference all arguments and authorities asserted in their Defendants’ Reply to Plaintiff’s

Response in Opposition to Defendants’ Motion to Enter Judgment. 26 Plaintiff’s request to

increase the Plaintiff’s damages award, award front pay damages, and assess additional

23
   Dkt. No. 71, pg. 4; see also Scott v. Monsanto Co., 868 F.2d 786, 789 (5th Cir.1989)(“the
broad discretion allowed to the trial court” in granting a motion for new trial “is tempered by
deference due to a jury.”)
24
   Dkt. No. 67, pg. 18.
25
   Id.
26
   Dkt. No. 79.


                                                   7
         Case 1:18-cv-00075-RP Document 86 Filed 09/19/19 Page 8 of 14




liquidated damages has also already been decided by this Court, and Plaintiff cannot circumvent

those rulings by requesting the same previously-denied relief under a different motion or rule.27

If Plaintiff believed that the compensatory damages had already been established, or that Elgin

had already violated the ADA as a matter of law, the time to make that argument was either in

summary judgment or at the close of evidence with a Rule 50(a) motion. She failed to so move,

and thus she is barred from doing so now.

5.     The operative language ultimately used and agreed upon in the jury charge was “because
       of,” which arguably represents a hybrid between the two legal standards.

       When the charge was argued by—and negotiated between—the parties, the ultimate jury

charge language fit neither the “but for” nor “mixed motive” language from the 5th Circuit’s

pattern jury charge.28 If anything, the ultimate language served as a hybrid approach between the

two standards, or even an analogous version of the mixed-motive standard itself. The relevant

jury question read: “Has Plaintiff Crankshaw proved that Defendant City of Elgin terminated her

because of her disability?”29 At the very least, “because of” represents a softened and easier to

meet version of “but for.” When this case’s “because of” standard was coupled with certain

language in the jury charge, it arguably became the equivalent of the mixed-motive substantial

factor standard. The relevant portions of the jury charge in question stated that, “Plaintiff

Crankshaw does not have to prove that her FMLA-protected activity is the only reason

Defendants terminated Plaintiff Crankshaw’s employment,” and “[i]n making your assessment,

you are not required to believe inconsistent or later-determined explanations for the Defendants’

27
   See Diebitz v. Arreola, 834 F.Supp. 298, 302 (E.D.Wis.1993)(“Rule 59(e) motions are not
intended to merely relitigate old matters nor are such motions intended to allow the parties to
present the case under new theories.”)
28
   Defense counsel does recall Plaintiff’s counsel agreeing to the “because of” language, but does
not recall whether or not he did so subject to any objections to not allowing a mixed motive
instruction.
29
   Dkt. No. 71, pg. 3.


                                                8
          Case 1:18-cv-00075-RP Document 86 Filed 09/19/19 Page 9 of 14




decision to terminate Plaintiff.”30 Therefore, the ultimate language agreed upon and used by the

parties was arguably the equivalent of the “mixed-motive” standard, and granting a new trial

would not be appropriate.

6.     Plaintiff failed to plead—and thus give fair notice—that she contended the case be
       governed under a mixed-motive theory of relief.

       Plaintiff waived her right to seek a mixed-motive jury instruction by failing to plead and

give fair notice of it to Defendants. Under the Federal Rules of Civil Procedure, affirmative

defenses must be pled or they are waived.31 “An affirmative defense is subject to the same

pleading requirements as is the complaint,” which requires that “fair notice” be given of the legal

theory being advanced.32 The fair notice pleading standard is met when the opposing party

sufficiently articulates the legal theory so that “the opposing party is not a victim of unfair

surprise.”33

       The main difference in regards to the mixed-motive legal standard vs. the normal legal

standard for FMLA retaliation cases is the use of the language “motivated by” in place of “but

for.”34 Plaintiff’s First Amended Complaint is Plaintiff’s most recent complaint.35 Had Plaintiff

alleged therein that the City of Elgin’s decision to terminate her was “motivated by” her FMLA

protected activity, then Plaintiff would have satisfied her pleading requirement and given

Defendant fair notice of her intended legal theory of relief. She did not. Plaintiff failed to include

the word “motivated,” nor any analogous terms, anywhere in Plaintiff’s First Amended

Complaint, nor did she ever use the words “mixed-motive” or otherwise suggest that other non-

30
   Dkt. No. 67, pg. 13.
31
   Woodfield v. Bowman, 193 F.3d 354, 362 (5th Cir.1999)(“The Federal Rules require an
affirmative defense to be pleaded; failure to plead such a defense constitutes waiver.”)
32
   Woodfield at 362.
33
   Id.
34
   2014 5th Circuit Pattern Jury Charge, pg. 261, n.1.
35
   Dkt. No. 16.


                                                  9
         Case 1:18-cv-00075-RP Document 86 Filed 09/19/19 Page 10 of 14




discriminatory reasons led to her termination.36 In fact, at no time did Plaintiff argue, suggest, or

admit there were other potential reasons to terminate her employment. Plaintiff’s failure to give

fair notice of the legal theory being advanced—i.e. that the case should be governed under the

alternative (and outdated) mixed-motive legal standard for FMLA Retaliation—resulted in a

waiver of her right to request a mixed-motive instruction at the close of trial. Allowing parties to

behave otherwise would create unfair surprise and an undue burden on parties building their

evidentiary case through discovery who have the right to know what legal standards the evidence

will be judged upon at trial.

7.     Plaintiff’s mixed-motive argument ignores a sea change in employment law.

       The “mixed-motive” theory of recovery was statutorily added to Title VII with the Civil

Rights Act of 1991 for a specific subset of Title VII claims, namely Title VII Discrimination

claims. 37 In contrast, no mixed-motive standard was ever statutorily created for Title VII

Retaliation claims, FMLA claims, ADA claims, or ADEA claims.38 Despite no similar language

having been added to statutes governing those other claims, a handful of appellate courts began

allowing the use of the “mixed-motive” legal standards for all employment law cases, whether

under that one amended subset of Title VII or not. Plaintiff cited Richardson, the 5th Circuit case

that followed that trend in 2005.39 Since that time, the Supreme Court has put a stop to allowing

claims that do not have “mixed-motive” statutory language from using a mixed-motive jury



36
   Id.
37
   Gross v. FBL Fin. Serv., Inc., 557 U.S. 167, 174 (2009), citing 42 U.S.C. § 2000e–2(m)
(providing that “an unlawful employment practice is established when the complaining party
demonstrates that race, color, religion, sex, or national origin was a motivating factor for any
employment practice, even though other factors also motivated the practice (original emphasis)”)
38
   Compare 29 U.S.C. § 2615(a), with 29 U.S.C. § 623(a)(1), 42 U.S.C. § 2000e-3(a).
39
   Dkt. No. 85, pg. 7-8. See Richardson v. Monitronics Int’l, Inc., 434 F.3d 327, 333 (5th Cir.
2005); compare with Hyde v. K.B. Home, Inc., 355 Fed. Appx. 266, 272-73 (11th Cir. 2009)
(applying the McDonnell Douglas “but-for” framework to plaintiff's FMLA retaliation claim).


                                                 10
         Case 1:18-cv-00075-RP Document 86 Filed 09/19/19 Page 11 of 14




instruction framework. In 2009, the Supreme Court held in Gross that a mixed-motive jury

instruction is never proper in an ADEA age discrimination case.40 The Court noted that:

       Unlike Title VII[‘s anti-discrimination provision], the ADEA’s text does not
       provide that a plaintiff may establish discrimination by showing that age was
       simply a motivating factor…We cannot ignore Congress’ decision to amend Title
       VII’s relevant provisions but not make similar changes to the ADEA. When
       Congress amends one statutory provision but not another, it is presumed to have
       acted intentionally.41

The Supreme Court followed up that decision with Nassar, which shut the door on the use of the

mixed-motive legal standard for Title VII Retaliation claims.42 Congress explicitly modeled the

FMLA’s Retaliation statutes after Title VII’s Section 105(a)(2), which makes it unlawful for an

employer to discharge any individual for opposing any practice made unlawful by this title.43

Thus, based on the FMLA’s own legislative history, FMLA Retaliation cases should not be

decided on a mixed-motive standard pursuant to the Supreme Court precedent in Nassar.

       Since Nassar—and contrary to Plaintiff’s representation otherwise—the 5th Circuit cases

have not held that the mixed-motive legal framework is proper for FMLA Retaliation, because in

each subsequent case they have specifically noted that either none of the parties had appealed on

mixed-motive grounds, or it was not necessary to make that determination because each case was

decided on different grounds. In Plaintiff’s cited Ion from 2013, the 5th Circuit noted the sea

change in mixed-motive law brought about by the Supreme Court’s two rulings, but the Court

explicitly did not address it because, “neither party has sought additional briefing in light of

40
   Gross at 169.
41
   Gross at 174.
42
   Univ. of Tex. SW. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2533 (2013)(distinguishing between
Title VII Discrimination and Retaliation claims, and holding that the “mixed-motive” framework
is only available in the former, not the latter).
43
   This “opposition” clause is derived from Title VII (42 U.S.C. § 2000e-3(a)) and is intended to
be construed in the same manner. Under Title VII and under section 105(a), an employee is
protected against employer retaliation for opposing any practice that he or she reasonably
believes to be a violation of this title. (H.R. Rep. No. 103-8(1), at 46 (1993).)


                                               11
         Case 1:18-cv-00075-RP Document 86 Filed 09/19/19 Page 12 of 14




Nassar or urged the court to revisit the applicability of the mixed-motive analysis” and “do not

now contest the resolution of…the mixed-motive rubric.”44 In Harrelson, the Court noted that,

“neither party argues that the court should apply the but-for standard articulated in

[Nassar]…[and]…the mixed-motive argument is not at issue in this case.”45 In Castay from

2015, the Court once again did not reach the issue of whether Gross and Nassar serve to

similarly put a stop to using mixed-motive instructions in FMLA Retaliation cases where such

language was never intended by Congress.46 Finally, the 5th Circuit recently opined that the “but

for” causation standard claims may apply to FMLA Retaliation claims based on the holdings in

Gross and Nassar, but once again did not need to reach that decision because the case was

decided on different grounds.47 Several other courts have now held that FMLA Retaliation

cases—in light of Gross and Nassar—cannot use a mixed-motive framework, and instead must

use the traditional “but-for” causation standard.48 For the exact same reasons, numerous Courts

44
   Ion at 389-390.
45
   Harrelson v. Lufkin Indus., Inc., 614 F. App'x 761, *N 3 (5th Cir. 2015).
46
   Castay v. Ochsner Clinic Found., 604 Fed.Appx. 355, *N 2 (5th Cir.2015)(Because the case
was decided on other grounds, the Court chose to “leave the determination of Nassar’s potential
applicability to FMLA retaliation cases to another case.”)
47
   See Wheat v. Florida Par. Juvenile Justice Com’n, 811 F.3d 702, 706 (5th Cir. 2016).
48
   See e.g. Gourdeau v. City of Newton, 238 F.Supp.3d 179, 194-95 (D. Mass. Mar. 2,
2017)(discussing FMLA causation legal standards post-Nassar at length, and holding that “[t]his
Court now concludes that retaliation claims brought under the FMLA must be proved according
to a but-for causation standard”); see also Jones v. Allstate Insurance Co., 281 F.Supp.3d 1211,
1222–223 (N.D. Ala. 2016)(rejecting the use of a mixed-motive standard in a FMLA Retaliation
case in light of Nassar, and noting that Chevron Deference is not appropriate under Skidmore,
because the Department of Labor has “acknowledged that FMLA and Title VII are to be
construed ‘in the same manner.’”); see also Housel v. Rochester Institute of Tech., 6 F.Supp.3d
294, 303–04 (W.D.N.Y.2014)(applying Nassar to all Retaliation claims, including FMLA
Retaliation); see also Wallace v. Lockheed Martin Corp., 2019 WL 2100268, at *8-9 (D. Ariz.
May 14, 2019)(“The Supreme Court has held that causation for Title VII retaliation (and by
extension, FMLA retaliation) requires a showing that protected activity was the but-for cause of
an adverse employment action.”); see also Sparks v. Sunshine Mills, Inc., 2013 WL 4760964, at
*17 (N.D. Ala. Sept. 4, 2013)(“[T]he Supreme Court’s determination that the “but for” causation
standard applies where an employee alleges discrimination because he engaged in some
protected activity also applies in the FMLA context.”); see also Taylor v. Rite Aid Corp.,


                                               12
         Case 1:18-cv-00075-RP Document 86 Filed 09/19/19 Page 13 of 14




have similarly determined that Nassar requires that a very similar cause of action—ADA

Retaliation cases—must now follow suit and no longer allow the use of a mixed-motive legal

standard where Congress has not created one.49 Retaliation claims made pursuant to the FMLA

should be no different. Because the federal statutes that created FMLA Retaliation similarly do

not contain any language that would allow the use of a mixed-motive legal framework,

Plaintiff’s attempt to do so here must fail.

                                           III. PRAYER

         WHEREFORE PREMISES CONSIDERED, Defendants respectfully request that this

Court deny Plaintiff Crankshaw’s Motion to Alter or Amend the Judgment or, Alternatively, for

New Trial, and for all other relief to which the Defendants may justly be entitled.




993 F.Supp.2d 551, 556 (D.Md. Jan, 27, 2014)(citing Nassar to reject use of mixed-motive
standard in FMLA Retaliation case); see also Latta v. U.S. Steel-Edgar Thompson Plant, 2013
WL 6252844, at *5 (W.D. Pa. Dec. 4, 2013)(citing Nassar in applying “but for” standard to
FMLA Retaliation); see also Adams v. Anne Arundel Cnty. Pub. Sch., 789 F.3d 422, 429 (4th
Cir. 2015)(“holding that FMLA Retaliation claims are analogous to Title VII Retaliation claims);
see also Joyce v. Office of Architect of Capitol, 966 F. Supp. 2d 15, 23 (D.D.C. 2013) (“As in
Title VII, to prove FMLA retaliation, a plaintiff must show that … the employer took the action
because of his protected activity.” (emphasis added))
49
   See Carvajal v. Pride Industries, 2014 WL 1921732, at *6 (S.D.Cal. 2014)(Listing various
District Court decisions through 2014 holding that the mixed-motive standard should no longer
be allowed in ADA Retaliation cases based on the Supreme Court’s holding in Nassar).


                                                13
        Case 1:18-cv-00075-RP Document 86 Filed 09/19/19 Page 14 of 14




                                                   Respectfully submitted,

                                                   WRIGHT & GREENHILL, P.C.
                                                   900 Congress Avenue, Suite 500
                                                   Austin, Texas 78701
                                                   512/476-4600
                                                   512/476-5382- Facsimile

                                                     /s/ Blair J. Leake
                                                   By:
                                                       Archie Carl Pierce
                                                       State Bar No. 15991500
                                                       cpierce@w-g.com
                                                       Blair J. Leake
                                                       State Bar No. 24081630
                                                       bleake@w-g.com
                                                       Stephen B. Barron
                                                       State Bar No. 24109619
                                                       sbarron@w-g.com

                                                   ATTORNEYS FOR DEFENDANTS
                                                   CITY OF ELGIN AND THOMAS
                                                   MATTIS

                               CERTIFICATE OF SERVICE

       I hereby certify that on the 19th day of September, 2019, a true and correct copy of the
above and foregoing Response was electronically filed with the Clerk of the Court using the
CM/ECF system which will automatically serve a Notice of Electronic Filing on the following
counsel of record:

David Campbell
O’HANLON, DEMERATH & CASTILLO
808 West Avenue
Austin, Texas 78701
Attorneys for Plaintiff

                                                    /s/ Blair J. Leake
                                                    Blair J. Leake




                                              14
